COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



Alfredo Hakim, Individually and d/b/a
Eurocarshop, Inc,
 
                          Appellants,

v. 

Luis G. Ferrada,

§

§

§

§

§

No. 08-04-00197-CV

Appeal from the

55th  Judicial District Court

of Harris County, Texas

(TC#0306810)



                            Appellee.

M E M O R A N D U M   O P I N I O N

            On August 9, 2004 this court provided notice that it had received notice that no Designation
of Record or financial arrangements had been made in connection with the clerk’s record in this case. 
It also provided notice that the clerk’s record must be filed no later that August 20, 2004.  It further
indicated its intent to dismiss the case pending before this court under Tex.R.App.P. 37.3 for the
reason that Appellant has failed to file the clerk’s record and appeared to no longer desire to
prosecute the appeal.  The notice provided that Appellant must show grounds for continuing the
appeal by August 30, 2004.  Not having received a response from Appellant nor the clerk’s record
in this case, this court, pursuant to Tex.R.App.P. 42.3, and on its own motion, hereby dismisses this
appeal for want of prosecution.
            We therefore dismiss this appeal.
 
October 7, 2004                                                           
                                                                                    RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.